ACCEPTED
                                                                           06-15-00119-cr
                                                               SIXTH COURT OF APPEALS
                                                                     TEXARKANA, TEXAS
                                                                   12/14/2015 12:20:45 PM
                                                                         DEBBIE AUTREY
                                                                                   CLERK

                      NO. 06-15-00119-CR
                            IN THE
                                                 FILED IN
                                          6th COURT  OF APPEALS
                  SIXTH COURT OF APPEALS TEXARKANA,       TEXAS
                                         12/14/2015 12:20:45 PM
                          OF TEXAS
                                              DEBBIE AUTREY
                     TEXARKANA, TEXAS             Clerk




                       Carlton Daniel Jones,
                           APPELLANT




                     THE STATE OF TEXAS,
                          APPELLEE



         On appeal from the 196'" Judicial District Court
                      Of Hunt County, Texas

                   Trial Court Cause No. 30,042

APPELLANT'S FIRST MOTION FOR EXTENSION OF TIME TO FILE OPENING BRIEF
CARLTON DANIEL JONES                                            IN THK COURT OF APPEALS

                                                                6TH SUPREME JUDICIAL DISTRICT

STATE OF TEXAS                                                  TEXARKANA, TEXAS

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

           NO%' COMES CARLTON DANIEL JONES, the Appellant                           in the above styled and

numbered       cause, and would respectfully       request an extension    of time for   filing the Appellee's

brief in said case pursuant to Rule 10.5 and Rule 38 of the Texas Rules of Appellate Procedure,

and would respectfully       show the following:




           Appellee's brief is due to be filed on or before the 14th day        of December 2015,



           Appellee respectfully    requests this Honorable Court to grant an extension         of time to file

the Appellant's      Brief for additional thirty (30) days time from this date to complete and file his

Opening, or until the 14'" day          of January 2016. In connection therewith, Appellant       would show

the following      facts relied upon in good faith to show good cause to the Honorable                Court     of

Appeals regarding this motion for extension          of time:

           Counsel for Appellant        became aware    of the record   in this case and has made diligent

efforts to review the record and prepare a thorough Opening Brief. Appellant                   anticipates    that

one   of the    issues for review will concern the sufficiency        of the evidence. The record      includes

exhibits    containing     recordings     taken   from the Hunt     County jail and the review        of     these

conversations      has required some effort to obtain recorded copies           of the DVD    exhibits that are

audible.       Appellant   has now completed        a review    of the record   and expects to complete the
Opening Brief within a few days    of the   original due date. Counsel for Appellee does not oppose

this Motion.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully                      requests and prays

that the Honorable   Court   of Appeals   grant an extension   of thirty (30) days or   until January14,

2015 in which the Appellant may complete and file his brief,



                                                Respectfully submitted,




                                                Peter I. Morgan
                                                Counsel For Appellant
                                                State Bar No 14451700
                                                P.O. Box 984
                                                Greenville, Texas 75403
                                                pmorgan@lawyermorgan. corn
                                                (903) 217-3671
                                                (903) 642-0057 (fax)


                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the above and foregoing instrument          was

forwarded to all parties by hand delivery or regular mail.




                                                Peter I, Morgan
                                                   VERIFICATION

 STATE OF TEXAS

 COUNTY OF HUNT

              BEFORE ME, the undersigned               Notary    Public, on this day personally    appeared

PETER I. MORGAN, who being by me duly sworn on his oath deposed and said that he is
duly qualified         and authorized         in all respects to make this affidavit; that he has read the

above and foregoing              Motion for Extension           of Time for Filing Brief; and     that every

statement contained in the Motion is within                 's nowledge and true and correct.



                                                             eter I. Morgan


              SUBSCRIBED AND SWORN TO BEFORE ME on the                                  day   of December
2015, to certify which witness my hand and official seal.



+,w.".'c'~,         REBECCA BLEVlNS                        Notary Public, State   of Texas
       'p~    Notary Public, State of Texas
. :.~:;»!
~.              My Commlssiorr Expires